ase: Doc#: led: : 0°58:42 Page:1 of 24

Fill in this information to identify your case and this filing:

  

Debtor 1 Ander T Bishop

First Name Middle Name Last Name

Debtor 2 Megan R Bishop
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF GEORGIA

 

Case number 19-41723 WM sCheck if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Hf No. Go to Part 2.
Cl Yes. where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

(No

Ml Yes

3.1. Make: Toyota Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put

. NN et the amount of any secured claims on Schedule D:
Model: Rav-4 CI Debtor 4 only Creditors Who Have Claims Secured by Property.
Year:
sar 2018 O Debtor 2 only Current value of the Current value of the
Approximate mileage: a Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: J at least one of the debtors and another
CI check if this is community property $20,384.00 $20,384.00
(see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

 

 

 

 

 

 

ONo
HI yes
4.1. Make: Victory Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: Motorcycle 11 Debtor 1 only Creditors Who Have Claims Secured by Property.
Year:
2012 O Debtor 2 only Current value of the Current value of the
a Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: (Atleast one of the debtors and another
C Check if this is community property $4,900.00 $4,900.00
(see instructions)
Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:2 of 24

Debtor1 Ander T Bishop
Debtor2. Megan R Bishop Case number (if known) 19-41723

 

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here. => $25,284.00

 

 

 

 

Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C] No
Ml Yes. Describe.....

 

washer, dryer, tv, dinette table set, livingroom suit, king bed, full
bed, crib, dresser, chest of drawers, 2 nightstands, printer, grill $2,300.00

 

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

Mi No
[ Yes. Describe...

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

EE No
Cl Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

HNo
Cl Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MNo
CJ Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C] No
Ml Yes. Describe...

 

| clothing "$385.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

CJ No
Ml Yes. Describe.....

 

| misc. costume jewelry $150.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

Hi No
[] Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
WNo

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:3 of 24

Debtor1 Ander T Bishop
Debtor2 Megan R Bishop Case number (if known) 19-41723

 

[ Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $2,835.00

 

 

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

M No

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. lf you have multiple accounts with the same institution, list each.
OC No

Bi ves Institution name:

Navy Federal Credit Union
17.1. Checking account opened November 26, 2019 $1.00

 

 

Navy Federal Credit Union
17.2. Savings account opened November 26, 2019 $0.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

M No
0 Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

Bi No

C) Yes. Give specific information about them.............00
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Mi No

C1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

C1 No

®@ Yes. List each account separately.
Type of account: Institution name:

Pension City of Savannah pension $0.00

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

No
1 (- ee Institution name or individual:

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:4 of 24
Debtor1 Ander T Bishop

 

Debtor2. Megan R Bishop Case number (ifknown) 19-41723
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Mi No
CO Yes....cccccs Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Hi No
CI Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
MNo

Cl Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royaities and licensing agreements

MNo
C] Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

EE No

[1] Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No

Cl Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
MI No

[) Yes. Give specific information...

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

No
(Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renier’s insurance

C] No

M@ Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

term life insurance through employer $0.00

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MNo

Cl] Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:5 of 24

Debtor1 Ander T Bishop
Debtor2 Megan R Bishop Case number (ifknown) 19-41723

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Mi No
(Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
[ Yes. Describe each claim.........

35. Any financial assets you did not already list
MNo
C] Yes. Give specific information.

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $1.00

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest !n. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
Ml No. Go to Part 6.
C] Yes. Go to line 38.

irtaacwe Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wi No. Go to Part 7.
C Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MI No
[1] Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number Here .......cscesceresersenrsesneeees $0.00

 

 

 

List the Totals of Each Part of this Form

 

 

 

 

 

 

55. Part 1: Total real estate, line 2 _ $0.00 .
56. Part 2: Total vehicles, line 5 $25,284.00

57. Part 3: Total personal and household items, line 15 $2,835.00

58. Part 4: Total financial assets, line 36 $1.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 67... $28,120.00 | Copy personal property total $28,120.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $28,120.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www. besicase.com Best Case Bankruptcy
 

Fill in this information to identify your case:

Debtor 1 Ander T Bishop

Case:19-41723-EJC  Doc#:43 Filed:07/22/20 _Entered:07/22/20 10:58:42 Page:6 of 24

 

First Name. Middie Name

Debtor 2 Megan R Bishop

Last Name

 

(Spouse if, filing) First Name Middle Name

United States Bankruptcy Court for the:

Last Name

SOUTHERN DISTRICT OF GEORGIA

 

Case number
(if known)

19-41723

 

 

MI Check if this is an
amended filing

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

419

 

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C] You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

IM You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

= Current value: ofthe
portion you own

Brief description of the property and line on:
Schedule A/B that lists this property ce

 

Amount ofthe exemption you claim —_—_—- Specific laws that allow exemption

 

 

 

 

 

Copy the value from Check only one box for each exemption.
os Schedule AB —™rsSs—“‘ “rR - :
washer, dryer, tv, dinette table set, $2,300.00 $2,300.00 11 U.S.C. § 522(d)(3)
livingroom suit, king bed, full bed, § ———————— eran
crib, dresser, chest of drawers, 2 [100% of fair market value, up to
nightstands, printer, grill any applicable statutory limit
Line from Schedule A/B: 6.1
clothing $385.00 $385.00 11 U.S.C. § 522(d)(3)
Line from Schedule A/B: 11.1 Sn
: CX] 100% of fair market value, up to
any applicable statutory limit
misc. costume jewelry $150.00 mf $150.00 11 U.S.C. § 522(d)(4)
Line from Schedule A/B: 12.4 orc
O 100% of fair market value, up to
any applicable statutory limit
Checking: Navy Federai Credit Union $1.00 $1.00 11 U.S.C. § 522(d)(5)

account opened November 26, 2019
Line from Schedule A/B: 17.1

CO 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

page 1 of 2
Best Case Bankruptcy
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:7 of 24

Debtor1 Ander T Bishop
Debtor2 Megan R Bishop Case number (ifknown) 19-41723

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Mm No
(1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
Cl No
OO Yes
Official Form 106C Schedule C: The Property You Ciaim as Exempt page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:8 of 24

Fill in this information to identify your case:

  

Debtor 1 Ander T Bishop

First Name Middie Name Last Name

Debtor 2 Megan R Bishop
(Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF GEORGIA

 

Case number 19-41723
(if known) MW Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired Jeases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
C1 No. Go to Part 2.

 

a Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim itis. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

Total claim Priority Nonpriority
amount amount
21 | Internal Revenue Service Last 4 digits of account number $1,336.00 $1,336.00 $0.00
Priority Creditor’s Name
Centralized Insolvency When was the debt incurred?
Operations
P.O. Box 7346
Philadelphia, PA 19101-7346
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one. oO Contingent
C1 Debtor 1 only CO unliquidated
CZ Debtor 2 only Oo Disputed
a Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
CI At teast one of the debtors and another C1 Domestic support obligations
CJ check if this ctaim is for a community debt MM Taxes and certain other debts you owe the government
Is the claim subject to offset? CI ciaims for death or personal injury while you were intoxicated
MI No CJ other. Specify
C1 Yes taxes

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

CI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Mi ves.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who hoids each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 4. If more
than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2.

Total claim

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com 25345 Best Case Bankruptcy
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:9 of 24

Debtor 1 Ander T Bishop
Debtor2_ Megan R Bishop

Case number (if known) 19-41723

 

4.1 Advance Group, Inc.

Nonpriority Creditor's Name
Rapid Cash
6115 W. Flamingo Road, #A

Las Vegas, NV 89103
Number Street City State Zip Code

Who incurred the debt? Check one.

C debtor 4 only

C1 Debtor 2 only

WM pebtor 1 and Debtor 2 only

[1 At least one of the debtors and another

(CI check if this claim is for a community
debt

Is the claim subject to offset?

Mi No
Cl yes

 

Last 4 digits of account number $1,063.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

C) contingent
C Uniiquidated

QO Disputed
Type of NONPRIORITY unsecured claim:

C student toans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C] pebts to pension or profit-sharing plans, and other similar debts

@ other. Specify loan

 

 

4.2 Army & Air Force Exchange Service

Nonpriority Creditor's Name
Attn: FA-T/C
P.O. Box 650038

Dallas, TX 75265-0038
Number Street City State Zip Code

Who incurred the debt? Check ane.
C] Debtor 1 only
C1 Debtor 2 only

 

Mi pebtor 1 and Debtor 2 only
(CF) At least one of the debtors and another

CJ Check if this claim is for a community
debt

!s the claim subject to offset?
Hino
C) Yes

Last 4 digits of account number $8,228.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

CT Contingent
O Unliquidated

0 Disputed
Type of NONPRIORITY unsecured claim:

CO student toans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 debts to pension or profit-sharing plans, and other similar debts

MI other. Specify acct.

 

 

[4 Atlantic Radiology Associates, LLC
Nonpriority Creditors Name

P.O. Box 347226

Miami, FL 33234-7226
Number Street City State Zip Code

Who incurred the debt? Check one.
CI Debtor 1 only
CI debtor 2 only

 

 

a Debtor 1 and Debtor 2 only
(J at least one of the debtors and another
(CI check if this claim is for a community

Last 4 digits of account number $9.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Co Contingent
oO Unliquidated

CO] disputed
Type of NONPRIORITY unsecured claim:

C] student loans

 

 

debt 0 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C pebts to pension or profit-sharing plans, and other similar debts
CJ Yes Ml other. Specify med
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 16

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop
Debtor2 Megan R Bishop

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:10 of 24

Case number (if known) 19-41723

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 Avista Utilities Last 4 digits of account number $282.00
Nonpriority Creditor's Name
c/o Valley Empire Collection Co. When was the debt incurred?
8817 East Mission Ave. #101
Spokane, WA 99212
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C Debtor 4 only oO Contingent
D1 debtor 2 only 1 unliquidated
i pebtor 1 and Debtor 2 only C1 disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim is fora community C1 student toans
debt C obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes WB other. Specify acct.

4.5 | Capital One Last 4 digits of account number $0.00
Nonpriority Creditor's Name
P.O. Box 30285 When was the debt incurred?
Sait Lake City, UT 84130-0285
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C1 Debtor 1 only [1] Contingent
C1 Debtor 2 only ( unliquidated
IM Debtor 1 and Debtor 2 only a Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No 0 debts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify notice

| 4.6 City of Savannah Last 4 digits of account number $350.00
Nonpriority Creditor's Name
Water Department When was the debt incurred?
P. O. Box 1228
Savannah, GA 31402
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C Debtor 1 only oO Contingent
C1 Debtor 2 only C) untiquidated
Mi Debtor 1 and Debtor 2 only | Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is for a. community C1 student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No CJ Debts to pension or profit-sharing plans, and other similar debts
1 Yes WH other. Specify acct.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 16

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop
Debtor2 Megan R Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:11 of 24

Case number (if known) 19-41723

 

Coast to Coast Financial/Republic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47 Servic Last 4 digits of account number $81.00
Nonpriority Creditor’'s Name
P. O. Box 2086 When was the debt incurred?
Thousand Oaks, CA 91358
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C Debtor 4 only oO Contingent
LJ Debtor 2 only C1 untiquidated
MW Debtor 1 and Debtor 2 only O Disputed
CO) at least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
CI check if this claim is for a community C1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MI No C) Debts to pension or profit-sharing plans, and other similar debts
Cl Yes MM other. Specify acct.

4.8 | Comcast Last 4 digits of account number $919.00
Nonpriority Creditors Name
P. O. Box 2127 When was the debt incurred?
Norcross, GA 30091
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 pebtor 4 only O Contingent
C1 debtor 2 only C] unliquidated
Ml bebtor 4 and Debtor 2 only oO Disputed
(C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI] check if this claim is for a. community C1 student toans
debt (2 obligations arising out of a separation agreement or divarce that you did not
Is the claim subject to offset? report as priority claims
Hi No CJ Debts to pension or profit-sharing plans, and other similar debts
CO) Yes MM other. Specify acct.

4.9 Cox Communications Last 4 digits of account number $470.00
Nonpriority Creditor’s Name
clo Credit Management When was the debt incurred?
6080 Tennyson Parkway, #100
Plano, TX 75024
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
CO] debtor 4 only Cl Contingent
C1 Debtor 2 only C1 unliquidated
ME debtor 1 and Debtor 2 only O Disputed
C1 at ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community CJ student loans
debt Cc Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
oN C) debts to pension or profit-sharing plans, and other similar debts
O yes M other. Specify acct.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 16

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case:19-41723-EJC Doc#:43

Debtor 1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:12 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor 2 Megan R Bishop Case number (if known) 19-41723
44 .
0 Credit One Bank Last 4 digits of account number $300.00
Nonpriority Creditor's Name
P.O. Box 98873 When was the debt incurred?
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C debtor 1 only O Contingent
C1 Debtor 2 only C1 untiquidated
WM pebtor 1 and Debtor 2 only C disputed
C at least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
C Check if this claim is fora community C1 student loans
debt (2 obtigations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Hino C1 Debs to pension or profit-sharing plans, and other similar debts
CO Yes M other. Specify acct
44
1 Dollar Loan Center Last 4 digits of account number - $3,311.00
Nonpriority Creditor's Name
clo Clark County Collection Service = When was the debt incurred?
8860 W. Sunset Road, #100
Las Vegas, NV 89148
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
CI debtor 1 only oO Contingent
C1 debtor 2 only C] untiquidated
Wl bebtor 1 and Debtor 2 only C Disputed
(7 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C) Check if this claim is fora community C1 Student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes WM other. Specify acct.
41 . .
2 First Premier Last 4 digits of account number $568.00
Nonpriority Creditor's Name
P.O. Box 5529 When was the debt incurred?
Sioux Falls, SD 57117
.Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CI pebtor 1 only oO Contingent
C3 debtor 2 only C] unliquidated
WE bebtor 1 and Debtor 2 only oO Disputed
C1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Ino C1] Debts to pension or profit-sharing plans, and other similar debts
Cl Yes MM other. Specify Cc
Official Form 106 E/F Schedute E/F: Creditors Who Have Unsecured Claims Page 5 of 16

Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:13 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor 2_ Megan R Bishop Case number (if known) 19-41723
44 .
3 Georgia Emergency Phys. Last 4 digits of account number $1,350.00
Nonpriority Creditor's Name
6880 W. Snowville Road When was the debt incurred?
Suite 210
Brecksville, OH 44141
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Cl Debtor 4 only [1] contingent
C1 Debtor 2 only CI unliquidated
MM Debtor 4 and Debtor 2 only C1 pisputed
C1] at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is fora community C1 Student loans
debt (C1 obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C1 debts to pension or profit-sharing plans, and other similar debts
Cl] Yes MI other. Specify med
41 .
4 Georgia Power Last 4 digits of account number $550.00
Nonpriority Creditor's Name
BIN #10102 When was the debt incurred?
241 Ralph McGill Blvd.
Atlanta, GA 30308-3374
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C debtor 4 only oO Contingent
C1 Debtor 2 only C Uniiquidated
MM Debtor 1 and Debtor 2 only C1 Disputed
[7 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is for a community D1 student loans
debt OQ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No C Debts to pension or profit-sharing plans, and other similar debts
CT Yes MM other. Specify acct.
44 . :
5 GM Financial Last 4 digits of account number $5,200.00
Nonpriority Creditor's Name
P.O. Box 181145 When was the debt incurred?
Arlington, TX 76096-1145
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 bebtor 4 only C1 contingent
C1 Debtor 2 only C1 unliquidated
MM pebtor 4 and Debtor 2 only Oo Disputed
(J) at least one of the debtors and another Type of NONPRIORITY unsecured claim:
[ check if this claim is for a community C1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? teport as priority claims
Mi No CZ debts to pension or profit-sharing plans, and other similar debts
Cl Yes MH other. Specify def. balance
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 16

Best Case Bankruptcy

 
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:14 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Debtor 2 Megan R Bishop Case number (if known) 19-41723
4.4 . .
6 Hargray Communication Last 4 digits of account number $253.00
Nonpriority Creditor's Name
856 William Hilton Parkway When was the debt incurred?
Bldg C
Hilton Head Island, SC 29928
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C bebtor 4 only | Contingent
C1 Debtor 2 only C2 untiquidated
Mf Debtor 1 and Debtor 2 only CJ Disputed
(CJ at jeast one of the debtors and another Type of NONPRIORITY unsecured claim:
[1] check if this claim is fora community LI student loans
debt [J Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 debts to pension or profit-sharing pians, and other similar debts
C] yes MM other. Specify acct.
4.1 : .
7 Idaho Central Credit Union Last 4 digits of account number $282.00
Nonpriority Creditor's Name
clo Action Collection Service When was the debt incurred?
1325 Vista Ave.
Boise, ID 83705
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Cl Debtor 4 only C1 contingent
C1 Debtor 2 only [ unliquidated
MW pebtor 1 and Debtor 2 only C Disputed
CJ At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a. community C1 student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B no CI Debts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify acct.
44
8 Idaho Power Last 4 digits of account number $243.00
Nonpriority Creditor's Name
c/o Bonneville Collections When was the debt incurred?
1186 E. 4600 Street, #100
Ogden, UT 84403
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C) Debtor 4 only O Contingent
C1 Debtor 2 only C1 unliquidated
A bebtor 1 and Debtor 2 only C1 disputed
I At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is for a community C student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No C debts to pension or profit-sharing plans, and other similar debts
Cl Yes I other. Specify acct.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 16

Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor 1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:15 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Debtor2 Megan R Bishop Case number (if known) 19-41723
41 . .
9 Inland Residential Real Estate Last 4 digits of account number $125.00
Nonpriority Creditor’s Name
clo ARM Professional Services When was the debt incurred?
910 W Van Buren, #100
Chicago, IL 60607
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C bebtor 1 only 0 Contingent
C1 Debtor 2 only CJ uUntiquidated
MM pebtor 1 and Debtor 2 only OJ Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[1] Check if this claim is for a community C1 student loans
debt C] obtigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bino C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes MM other. Specify returned check
4.2 .
0 Kaiser Permanente Last 4 digits of account number $61.00
Nonpriority Creditors Name
c/o Evergreen Pro Recoveries When was the debt incurred?
12100 NE 195th Street, #180
Bothell, WA 98011
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 4 only oO Contingent
CI Debtor 2 only C1 untiquidated
WE bebtor 4 and Debtor 2 only Cj Disputed
(3 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community D1 student loans
debt QO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No CI Debts to pension or profit-sharing plans, and other similar debts
Cl ves WM other. Specify acct.
42
j Lab Corp Last 4 digits of account number $30.00
Nonpriority Creditor’s Name
1250 Chapel Hill Road When was the debt incurred?
Burlington, NC 27215
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
oO Debtor 4 only oO Contingent
C1 Debtor 2 only C unliquidated
MI Debtor 1 and Debtor 2 only CO Disputed
(1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is for a community C1 student toans
debt Cc Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? teport as priority claims
WM No C1 Debis to pension or profit-sharing plans, and other similar debts
oO Yes | Other. Specify acct.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 16

Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor 1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:16 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Megan R Bishop Case number (if known) 19-41723
4.2 ede
2 Las Vegas Valley Water District Last 4 digits of account number $113.00
Nonpriority Creditor's Name
clo Clark County Collection Service = When was the debt incurred?
8860 W. Sunset Road, #100
Las Vegas, NV 89148
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ci Debtor 4 only C) contingent
C1 Debtor 2 only C1) unliquidated
MM Debtor 4 and Debtor 2 only (C) disputed
C) At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C check if this claim is fora community C1 student loans
debt C1 obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C) Debts to pension or profit-sharing plans, and other similar debts
CO Yes WM other. Specify acct.
4.2 .
3 Medicomp Inc. Last 4 digits of account number $171.00
Nonpriority Creditor's Name
600 Atlantis Road When was the debt Incurred?
Melbourne, FL 32904
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CO bebtor 1 only O Contingent
C1 Debtor 2 only C1 unliquidated
Wi bebtor 1 and Debtor 2 only Oo Disputed
C1 at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community C1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No CZ) debts to pension or profit-sharing plans, and other similar debts
Cl ves MM other. Specify acct.
4.2 : . .
4 Memorial Health University Med Ctr —_—_Last 4 digits of account number $285.00
Nonpriority Creditor's Name
P. O. Box 23089 When was the debt incurred?
Savannah, GA 31403
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one. .
C Debtor 1 only O Contingent
C1 Debtor 2 only [9 unliquidated
ME bebtor 1 and Debtor 2 only oO Disputed
(Cl At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is fora community C1 student toans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno CI Debts to pension or profit-sharing plans, and other similar debts
Cl Yes W other. specify med
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 16

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:17 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Debtor2 Megan R Bishop Case number (if known) 19-41723
4.2 . .
5 Midland Funding LLC Last 4 digits of account number $511.00
Nonpriority Creditors Name
2365 Northside Drive When was the debt incurred?
Suite 300
San Diego, CA 92108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C] Debtor 1 only O Contingent
C1 Debtor 2 only CO unliquidated
Mi Debtor 1 and Debtor 2 only OQ Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is for a community C1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C1 debts to pension or profit-sharing plans, and other similar debts
C1 Yes WH other. Specify acct.
4.2 wae
6 Military Star Last 4 digits of account number $6,997.00
Nonpriority Creditor's Name
3911 S. Waiton Walker Blvd When was the debt incurred?
Dallas, TX 75236
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only oO Contingent
C1 Debtor 2 only CZ untiquidated
ME bebtor 1 and Debtor 2 only C Disputed
At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ check if this claim is for a community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CZ Debts to pension or profit-sharing plans, and other similar debts
C] ves WH other. Specify ¢¢
4.2 . :
7 Navy Federal Credit Union Last 4 digits of account number $561.00
Nonpriority Creditor's Name
820 Foilin Lane, SE When was the debt incurred?
Vienna, VA 22180
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Cl Debtor 4 only O Contingent
C1 Debtor 2 only C1 unliquidated
Wf Debtor 1 and Debtor 2 only CI disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is for a community O Student loans
debt CT Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Mino C) pebis to pension or profit-sharing plans, and other similar debts
Cl Yes MM other. Specify CC
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 10 of 16

Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:18 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Megan R Bishop Case number (if known) 19-41723
4.2 .
8 Quality Acceptance LLC Last 4 digits of account number $13,375.00
Nonpriority Creditor's Name
14546 Hamlin Street When was the debt incurred?
3rd Floor
Van Nuys, CA 91411
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C1] debtor 4 only oO Contingent
CO) pebtor 2 only C9 uUntiquidated
Mi debtor 1 and Debtor 2 only C1 disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo [1 Debts to pension or profit-sharing plans, and other similar debts
Cl Yes Wi other. Specify def. balance
4.2 : . gt
9 Reliable Credit Association Last 4 digits of account number $0.00
Nonpriority Creditor’s Name
2080 S. Eagle Road When was the debt incurred?
#19
Meridian, ID 83642
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
[1 Debtor 1 only oO Contingent
C1 Debtor 2 only C unliquidated
Wl bebtor 1 and Debtor 2 only O Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[1] Check if this claim is fora community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No CQ debts to pension or profit-sharing plans, and other similar debts
0 Yes a Other. Specify def. balance
4.3 :
0 Rivermoor West Apartment Homes _Last 4 digits of account number $0.00

 

 

Nonpriority Creditor's Name
1601 Riddick Lane
Savannah, GA 31407

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C Debtor +4 only
C7 Debter 2 only
MM bebtor 4 and Debtor 2 only

( at least one of the debtors and another

C check if this claim is for a community
debt

Is the claim subject to offset?

Mi No
C yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
Oo Unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

C student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CZ debts to pension or profit-sharing plans, and other similar debts

Mi other. Specify notice

 

 

Official Form 106 E/F

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 16
Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:19 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor2_ Megan R Bishop Case number (if known) 19-41723
4.3
{ Santander Consumer Last 4 digits of account number $11,137.00
Nonpriority Creditor's Name
Attn: Bankruptcy Dept When was the debt incurred?
P.O. Box 560284
Dallas, TX 75356-0284
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C] Debtor 1 only oO Contingent
CI Debtor 2 only C7 unliquidated
I bebtor + and Debtor 2 only C pisputed
1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community C1) student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No C) debts to pension or profit-sharing plans, and other similar debts
Cl Yes Wl other. Specify def. balance
4.3
2 Southcoast Heaith Last 4 digits of account number $85.00
Nonpriority Creditor's Name
P.O. Box 15909 When was the debt incurred?
Savannah, GA 31416
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C] pebtor 4 only oO Contingent
C1 Debtor 2 only CO unliquidated
HE Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C check if this claim is fer a community CI student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No CQ] Debts to pension or profit-sharing plans, and other similar debts
TC) yes I other. Specify med
43
3 Southwest Gas Corp. Last 4 digits of account number $37.00
Nonpriority Creditor's Name
clo BYL Collection Services When was the debt incurred?
301 Lacey Street
West Chester, PA 19382
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1] Debtor 4 only QO Contingent
C1 debtor 2 oniy C Untiquidated
MI Debtor 4 and Debtor 2 only O Disputed
C1) At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is fora. community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CI Debts to pension or profit-sharing plans, and other similar debts
C1) Yes Wl other. Specify acct.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 12 of 16

Best Case Bankruptcy

 
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:20 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor 2 Megan R Bishop Case number (if known) 19-41723
4.3 ' .
4 St. Joseph's Candler ICC Rincon Last 4 digits of account number $52.00
Nonpriority Creditor's Name
P. O. Box 650 When was the debt incurred?
Rincon, GA 31326
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C] Debtor 1 only QO Contingent
XO Debtor 2 only CI untiquidated
Mi Debtor 1 and Debtor 2 only C1 pisputed
(J) At least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
C] check if this claim is for a community C1 student loans
debt CI Obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CI Debts to pension or profit-sharing plans, and other similar debts
[ yes WW other. Specify med
4.3 .
5 US: Department of Education Last 4 digits of account number $25,000.00
Nonpriority Creditor’s Name
2505S Finley Road When was the debt incurred?
Lombard, IL 60148 :
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CI Debtor 4 only oO Contingent
[3 pebtor 2 only oO Unliquidated
WB bebtor 4 and Debtor 2 only C1 disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ check if this claim is for a community MM student loans
debt (1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi no CI Debts to pension or profit-sharing plans, and other similar debts
C1] yes C other. Specify
student loans
4.3 ’
6 Verizon Last 4 digits of account number $250.00
Nonpriority Creditor's Name
P.O. Box 650051 When was the debt incurred?
Dallas, TX 75265
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
C] pebtor 1 only oO Contingent
C Debtor 2 only 1 untiquidated
Mf Debtor 1 and Debtor 2 only 0 Disputed
(1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
0] check if this claim is for a. community C1] student loans
debt (1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Wino CQ) debts to pension or profit-sharing plans, and other similar debts
QO yes MH other. Specify acct.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 13 of 16

Best Case Bankruptcy

 

 
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:21 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor 2 Megan R Bishop Case number (if known) 19-41723
43 . .
7 Verizon Wireless Last 4 digits of account number $5,195.00
Nonpriority Creditor's Name
P. O. Box 650051 When was the debt incurred?
Dallas, TX 75265
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C Debtor 1 only C contingent
C1 Debtor 2 only C unliquidated
Wl debtor 1 and Debtor 2 only O Disputed
(7) At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community C] student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C Debts to pension or profit-sharing plans, and other similar debts
0 Yes MM other. Specify acct.
4.3 *
8 W.S. Badcock Corporation Last 4 digits of account number $0.00
Nonpriority Creditor's Name
Attn: Legal/Officer When was the debt incurred?
P.O. Box 497
Mulberry, FL 33860
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C Debtor 4 only C1 Contingent
C1 Debtor 2 only CI untiquidated
IM pebtor 1 and Debtor 2 only CO disputed
C1] at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is for a community C1 student loans
debt CJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BiNo C pebts to pension or profit-sharing plans, and other similar debts
C1 ves MM other. Specify notice
4.3 .
9 Webbank/Gettington Last 4 digits of account number $200.00
Nonpriority Creditor's Name
6509 Fiying Cloud Drive When was the debt incurred?
Eden Prairie, MN 55344
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C] pebtor 4 only C1] Contingent
C1 debtor 2 only C] unliquidated
MI Debtor 1 and Debtor 2 only CO disputed
CJ At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C check if this claim is for a community C1 student toans
debt [J Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo CO Debts to pension or profit-sharing plans, and other similar debts
C1 Yes WH other. Specify acct.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 14 of 16

Best Case Bankruptcy
Case:19-41723-EJC Doc#:43

Debtor1 Ander T Bishop

 

 

 

Filed:07/22/20 Entered:07/22/20 10:58:42 Page:22 of 24

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Megan R Bishop Case number (if known) 19-41723
4.4
0 Woodland Trace Apartments Last 4 digits of account number $2,236.00
Nonpriority Creditor's Name
National Credit Systems Inc. When was the debt incurred?
3750 Naturally Fresh Bivd.
Atlanta, GA 30346
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
CJ Debtor 1 only oO Contingent
C1 Debtor 2 only CZ Uniiquidated
I bebtor 1 and Debtor 2 only C bisputed
C) at least one of the debtors and another Type of NONPRIORITY unsecured claim:
(CJ Check if this claim is fora community C1 student toans
debt C1 obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Bi nvo C] Debts to pension or profit-sharing plans, and other similar debts
Cl Yes Ml other. Specify acct.
4.4
1 Zoco Loans Last 4 digits of account number $300.00
Nonpriority Creditor's Name
16804 SW 137th Ave. When was the debt incurred?
#1007

Miami, FL 33177

 

Number Street City State Zip Code
Who incurred the debt? Check one.

[ Debtor 4 only
C Debtor 2 only

HE debtor 1 and Debtor 2 only

([] At least one of the debtors and another

C] check if this claim is fora community
debt

Is the claim subject to offset?

a No
Cl ves

As of the date you file, the claim is: Check ail that apply

oO Contingent
CJ Untiquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

(C student loans

a} Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 debts to pension or profit-sharing plans, and other similar debts

@ other. Specify loan

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address
Carter Young Inc

882 N Main Street
Suite 120
Conyers, GA 30012

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.16 of (Check one):

C part 1: Creditors with Priority Unsecured Claims
MW part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Christopher J. Halcrow

Attorney at Law
8985 S. Eastern Ave., #200
Las Vegas, NV 89123

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.1 of (Check one):

CZ part 1: Creditors with Priority Unsecured Claims
I Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Convergent Outsourcing

800 SW 38th Street
Renton, WA 98057

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.8 of (Check one):

C part 1: Creditors with Priority Unsecured Claims
WM part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Official Form 106 E/F

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 15 of 16
Best Case Bankruptcy
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:23 of 24

Debtor1 Ander T Bishop
Debtor2 Megan R Bishop

Case number (if known) 19-41723

 

Name and Address

internal Revenue Service
Insolvency STOP 334-D, Room 400
401 W. Peachtree Street, NW
Atlanta, GA 30308

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.4 of (Check one): Mf part 1: Creditors with Priority Unsecured Claims
CQ Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

LCA Collections

P.O. Box 2240

Burlington, NC 27216-2240

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.211 of (Check one): C Part 4: Creditors with Priority Unsecured Claims

MM part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

NCB Managment Services

1 Allied Drive

Trevose, PA 19053

On which entry in Part 4 or Part 2 did you list the original creditor?
Line 4.31 of (Check one): (J Part 1: Creditors with Priority Unsecured Claims

IB part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

NPAS, Inc.

P, O. Box 99400

Louisville, KY 40269

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.24 of (Check one): ( Part 4: Creditors with Priority Unsecured Claims

MM part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Profit Services Group

P.O. Box 61295
Savannah, GA 31420

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.13 of (Check one): (1 part 1: Creditors with Priority Unsecured Claims

Ml Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Transworld Systems Inc. Line 4.2 of (Check one): C1 part 4: Creditors with Priority Unsecured Claims
1105 Schrock Road Mf part 2: Creditors with Nonpriority Unsecured Claims
Suite 300

On which entry in Part 4 or Part 2 did you list the original creditor?

Columbus, OH 43229

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

Total
claims
from Part 1

Total
claims
from Part 2

Official Form 106 E/F

6a.

6b.
6c.
6d.

6e.

6f.

6g.
6h.

6i.

gj.

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personai injury while you were intoxicated

Other. Add ail other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 6i.

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

 

 

 

 

Total Claim
6a. 0.00
8b. 1,336.00
6c. 0.00
6d. 0.00
6e. 1,336.00
Total Claim
6. 25,000.00
6g. 0.00
6h. 0.00
6 65,180.00
gj. 90,180.00

 

 

 

Page 16 of 16
Best Case Bankruptcy

 
Case:19-41723-EJC Doc#:43 Filed:07/22/20 Entered:07/22/20 10:58:42 Page:24 of 24

Fill in this information to identify your case:
Debtor 1 Ander T Bishop
First Name Middle Name Last Name

Debtor 2 Megan R Bishop

(Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF GEORGIA

 

Case number 19-41723
(if known) MI Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/18

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

po Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

m No

] Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X /si Ander T Bishop X /si Megan R Bishop
Ander T Bishop Megan R Bishop
Signature of Debtor 1 Signature of Debtor 2
Date July 22, 2020 Date July 22, 2020

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
